ON REHEARING.
Thomas, J.
In his motion for rehearing the plaintiff claims that this court ignored and overlooked the main issue in the case, and, in order that there may be *71no misapprehension in regard to the grounds on which we predicated the result reached by us, we will restate them. We understand that plaintiff bases his right to recover upon the fact that DeFrance acted as attorney for the administrator and creditors of the estate of Benjamin Murphy, in procuring the sale of the lánd in 1874. and his thus acting in a dual capacity, and representing antagonistic interests, operated as a fraud, both upon the estate and the creditors, and, in order to procure the sale, he promised the administrator and the court that he would make the land bring $1,000, and, having bought it for $100, he perpetrated a fraud, on account of which he ought to be held, as to the land, a trustee of the heirs of deceased. Under the evidence introduced by plaintiff, we hold he has no standing in a court of equity.
He utterly failed to show that he was injured by the acts and conduct of DeFrance. It is too well settled, to require citation of authorities to prove it, that no one can be heard to complain in a court of justice, unless he can show, and does show, that Tie has been injured. In other words no one can obtain relief in the courts by showing some one else has been injured. Plaintiff says he was entitled to a homestead interest in the land at the time of the sale. If so, that interest was not sold. Poland v. Vesper, 67 Mo. 727.
Besides that, the plaintiff was over twenty-one years old when the suit was instituted, and his homestead interest, if he ever had any, became extinguished on his arrival at full age. Again, the bulk of the debts for which the land was sold antedated the homestead law of 1863, and as to them no homestead in the widow and children of the debtor existed. Kelsay v. Frazier, 78 Mo. 111.
And, in the last place, he does not aver in his petition that his claim to the land is based upon a homestead right, but upon a right derived by inheritance from the debtor. Hence, he takes the property subject *72to the payment of the debts, and in order for him to have any standing in court he must show that there were no debts.
The administrator alleged in his petition for the sale of the land that there were unpaid allowances against the estate amounting to $1,227.37 without interest. Plaintiff attempted to prove that two of these allowances, aggregating $739.20 were paid. But in this attempt we think he utterly failed. He proved some loose declarations that the Dodson allowance of $942 was settled. The administrator, in his petition, stated that this allowance was entitled to credits of $346.05, and $57, which left a balance of $539.20. Dodson was sworn in this case, and testified that this balance had not been paid. Plaintiff claims that this balance is fraudulent, because the allowance was for $230 only, and that it had been fully paid in May, 1872. The record shows that the probate court of Adair county in June, 1872, on the petition of Dodson, entered an order, nunc pro tunc, to the effect that the allowance was made April 3, 1866, for $942, instead of $230. This order recites that Harrington and Cover appeared for Dodson and “Guy Chandler, administrator de bonis non for the estate of Benjamin Murphy, deceased.” It is now insisted that this order is void because the probate court had not sufficient evidence to authorize the court to make it. This order cannot be attacked in this collateral proceeding. Montgomery Co. v. Auchley, 103 Mo. 492.
Plaintiff claims that the Dodson allowance was settled in May, 187%, and yet we find in one month afterwards the administrator appears in court, and the court hears the evidence, and makes the order. That was the time and place to show that the claim had been paid. The transaction must have been then fresh in the mind of the administrator, and if the claim was not just, or had been settled, an appeal could have been taken.
*73As to the claim of $200 of the Masonic lodge, we will say that the evidence shows that the deceased had been a Mason, and the defendant and he were members of the same lodge. In 1872, the question arose in the lodge whether the debt should be donated to the widow, and the conclusion was reached to donate it to her, but defendant suggested that there were enough other debts against the estate to sweep away all the property, and, if this debt was canceled, it would inure to the benefit of the other creditors and not to that of the widow, and, if the lodge desired to aid the latter, the proper way to do it was, to collect the debt, or as much of it as they could, and donate the money to her. And the weight .of the evidence is, that this course was concurred in and adopted by the lodge. In 1874, Guy Chandler filed his petition for the sale of the land, stating that this lodge debt of $200, allowed June 4, 1867, and a balance of $539.20 of the Dodson debt, allowed April 3, 1866, had not been paid, and that all the unpaid allowances amounted to $1,227.37, not counting interest.
The widow of deceased employed P. F. Greenwood and Andrew Ellison, two attorneys, the latter now being circuit judge, to resist the application. The plaintiff read in evidence the deposition of Greenwood, in which he testified that the ground on which they resisted the order of sale was, there had been a previous sale of the land by R. M. Ringo, a former administrator, to the widow, and that he and Judge Ellison both urged this ground in speeches to the court. DeFrance said to the court that “he would make the property bring $1,000 at the sale, and credit it on the debts of Benjamin Murphy, deceased.” Greenwood adds : “ Under that statement, I said to Mrs. Murphy that we would cease any further objections to the order of sale, and we did so. * * * There was no objection made to the validity, honesty or bonafides of any of the claims presented to the probate court up *74to that time, for which the administrator was asking to sell the land.”
The plaintiff called Guy Chandler, the administrator, as a witness, who testified, “DeFrance made a proposition to me prior to this, and the same proposition was made at the time the order of sale was made. The proposition was that he would make the land bring ‡1,000 on the debts of the estate.” This is the plaintiff's own showing as to what-occurred in the probate court when the order of sale was made, and the defendant in his testimony corroborated it. Hence, there does not seem to be any ground whatever upon which to base the assertion of plaintiff that the lodge and Dodson claims had been settled. The widow was in court when the order of sale was made, and that was the time and place to show that these claims were paid.
But plaintiff alleges and proves that DeFrance told the court that he would make the land bring $1,000, and that he bid only $100, and this, it is argued, operated as a fraud upon the heirs of deceased. Let us see. Greenwood and Chandler testified that DeFrance agreed to make the land bring $1,000 to be credited, on the debts of the estate. Suppose he had bid $1,000, plaintiff and his brother and sister would not have received one cent of it. In the first place the agreement was that the whole $1,000 was to go on the debts of the estate, and in the second place, whether there was ,an agreement to that effect or not, it would have gone in payment of the debts ; for the debts at that time, principal and interest, amounted to twice one thousand dollars. Hence DeFrance’s failure to bid $1,000 did not, and could not‘ operate to the injury of plaintiff, and for that reason he had no right to complain.
But plaintiff says DeFrance’s conduct operated as a fraud upon the creditors. How could his conduct operate as a fraud upon them, when every creditor of the estate is provided for, and his interests protected by the agreements set out in the original opinion filed in this *75case ? If DeFrance had bid $1,000, and had got the land, all the creditors would have had would haye been the land ; for the bid, as shown by plaintiff, was to be credited on the debts of the estate, and as it turned, out the creditors got the land anyhow. Plaintiff says DeFrance has not paid the creditors anything. Even if this claim was well founded, plaintiff would have no right to complain. The creditors have not asked him to interpose in. their behalf for the protection of their interests. DeFrance cannot, however, escape accounting to the creditors for this land. He has signed contracts in which he bound himself to hold the lands for the creditors and besides that he alleges in his answer, and swears to it on the trial, that he holds the land for the creditors.
The lodge can compel him to pay it its share of the value of the[land as per the agreements he signed, and then the lodge can, when it collects the money, donate it to the widow if it see proper. Our conclusions are : First, that the debts of the estate with the interest thereon amounted in 1874 to more than the land was worth, and, second, that DeFrance’s conduct did not operate to the injury of plaintiff or the creditors. We will add that we have reached these conclusions upon the issues presented by plaintiff’s amended petition.
Complaint is made that, in the opinion filed in the case, it is stated that plaintiff was at the time of the trial twenty-eight years old, whereas he was several years younger than that, and, as some stress was laid on his laches, this mistake must have operated to his prejudice in the minds of the judges of this court. Plaintiff may not have been as old as stated, but he claims partly under a brother who swore he was twenty-nine years old at the time of the trial, and the laches of the parties, under whom plaintiff claims, must be imputed to him. But we wish to say with emphasis, that the result we reached in the case was based on the laches of plaintiff only incidentally. The main grounds of the decision are as stated above.
All of this division concur.